Citation Nr: 1750371	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  07-17 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected bilateral peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968 and from September 1972 to January 1984.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 


FINDING OF FACT

The Veteran's lower back disability is not related to his military service, was not manifested within the one year following separation from service and is not due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran's lower back disability was not incurred in or aggravated by active military service, is not secondary to a service-connected disability and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

The Veteran contends that his back disability is related to service.  Specifically, he contends that his in-service duties of carrying 60 pound mortar base plates along with other combat gear on a daily basis for 18 months caused his current back problems.  He further contends that he injured his back in 1967 when he was involved in a motor vehicle accident.  See August 2005 VA Form 21-4138.  He contends that he has had back pain for the last 20 years which progressively worsened in 2005.  Alternatively, he contends that his back disability is secondarily related to his service-connected peripheral neuropathy.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a presumptive basis is also warranted for chronic diseases such as arthritis which manifest during the first year post-service or on a secondary basis if there is evidence that the disability was caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.307, 3.309, 3.310. 
There is evidence of a current disability, namely degenerative changes of the back.  Service treatment records indicate that the Veteran complained of back pain several times, and was diagnosed with a back strain.  The Veteran also reported that he was involved in a motor vehicle accident in Vietnam in 1967 and a motorcycle accident in 1979.  Therefore, this satisfies the requirement of an in-service incurrence.  

However, the Board finds that there is no causal relationship between the Veteran's current disability and any in-service incurrences or his service-connected disabilities.  Upon review of the Veteran's service treatment records, there is mention of an x-ray examination in 1979 following a motorcycle accident.  The results revealed a normal cervical spine.  Although an x-ray of the lumbar spine was not taken, there were also no immediate complaints of lower back pain from the Veteran.  This is significant as this accident was the second reported accident the Veteran contends contributed to his current lower back disability.  The Veteran left service and began working as a postal worker for 4 years.  Although he contends that he only worked as a postal worker for 4 years before becoming a supervisor, the Board notes that this line of work more than likely added stress to the Veteran's back.  However, because the Board cannot say to what degree any of these incurrences caused the Veteran's current state of the Veteran's back, the Board ordered the Veteran undergo a VA examination.  

The Veteran was afforded a VA examination in May 2015 and addendums were subsequently provided (due to certain deficiencies in the previous reports) in November 2016 and August 2017.  The August 2017 examiner opined that the Veteran's back disability was not directly related to active or caused or aggravated by his service-connected peripheral neuropathy.  The examiner gave a thorough explanation as why there was no nexus between the Veteran's back disability and service or his service-connected disability.  She noted the Veteran's medical history (both during and post service) which included a 1983 diagnosis of back strain; negative back x-rays in 1990 and evidence of degenerative changes in 2015.  She also noted the Veteran's in-service motor vehicle accidents and post-service employment as a postal worker for 4 years.  The examiner's opinion addressed all favorable evidence and her rationale was based on sound medical principles.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the objective evidence, i.e. medical reports, and the subjective evidence, i.e. the Veteran's lay reports, and concluded that the Veteran's disabilities were not related to active service or his service-connected peripheral neuropathy.  The examiner found that although the Veteran made intermittent complaints of back pain, he had negative x-ray reports of his lumbar spine in 1986.  She noted that pain in and of itself was not a disability and that the Veteran's physically demanding job post-service should not be discounted.  She further found that there was no medical literature that endorsed a causal relationship between peripheral neuropathy and degenerative changes of the lumbar spine.  She directly addressed the Veteran's contention that that the lumbar back disability was caused by the altered gait due to the pain from his service-connected peripheral neuropathy.  In that regard, she acknowledged that peripheral neuropathy can cause alteration in gait but there was no medical literature which endorsed that it can cause or aggravate degenerative changes of the lumbar spine.  

It is clear that the Veteran believes that a nexus exists between his back and service and/or his service-connected peripheral neuropathy.  Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of degenerative disease.  Only those with medical knowledge, training, and/or experience therefore are competent to opine as to nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that the required nexus exists.  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

Finally, there is evidence that the Veteran was diagnosed with arthritis following service.  Arthritis is a chronic disease subject to presumptive service connection. However, he was not diagnosed with arthritis within 1 year following service, in order to allow him presumptive service connection under 38 U.S.C.A. 1112 (a)(1) and 38 C.F.R.  3.309. 

Given that the Board has found the unfavorable August 2017 VA medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


